Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user’s face" in line 3; “the air” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the side" in line 3; “the opening” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the downside" in line 3; “the user’s nasal” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the user’s skin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 recites the limitation "the weight ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim and therefore includes the same unpatentable subject matter.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14-15 recites the broad recitation weight ratios of the metal peroxides or metal hydroxides to the powdered aluminum ranges from 1:100 to 100:1; and the claim also recites 1:10 to 10:1 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ming-Xian (CN112295122).
Ming-Xian disclose a gas-supplying mouth mask (figures 1-6), comprising: a mask body (1) for leaning against a user's nose to form a semi-open space between the mask body and the user's face (see figures 1-6); wherein the mask body comprises a breathable structure and an airtight structure (see figures 2-3 shown to have an airtight structure over nose and chin area); and a gas generation unit (3) placed in the mask body for generation of functional gases which are lighter than the air (abstract described that it generates hydrogen oxygen gas) and can be released around the user's nose through the breathable structure and encircled by the airtight structure and retain in the semi-open space (space created inside element 1).
With respect to claim 2, Ming-Xian disclose wherein both the breathable structure and the airtight structure form an accommodating interlayer in which the gas generation unit is placed (see figures 2-4).
With respect to claim 3, Ming-Xian disclose wherein the mask body further has at least one waterproof connector with an opening thereon such that an accommodating space (opening as shown in figures 1-6 where element 2 is located and accommodate) is developed by sealing the side at which the opening of the waterproof connector is located and the breathable structure; the gas generation unit is placed in the accommodating space (see figures 1-6).  
With respect to claim 4, Ming-Xian disclose further comprising a respiratory region (region around element 2 is located downside and above the nose and lip) which extends at the downside of the mask body for covering the user's nasal or oral area and is made of breathable materials; wherein the respiratory region is able to form a confined space with the mask body and the user's face (see figures 1-6).  
With respect to claim 5, Ming-Xian disclose wherein the respiratory region can be a single-deck (see figures 1-6) or a composite-layer component.  
With respect to claim 6, Ming-Xian disclose wherein the breathable materials comprise filter media (4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ming-Xian in view of DENG et al. (CN212279979).
Ming-Xian substantially discloses the invention, please see rejection above; Ming-Xian also disclose that wherein the functional gases are hydrogen (abstract). However, Ming-Xian fails to disclose wherein the filter media are selected from a group consisting of nonwoven (non-woven is described in technical solution part of the invention which is obviously water absorbing material), cotton material, activated carbon, N95 filter medium and N99 filter medium; wherein the breathable materials comprise polymer water-absorbing materials for absorbing perspiration on the user's skin; wherein the gas generation unit is a hydrogen-generation composition, comprising: (1) metal hydroxides or metal peroxides and powdered aluminum; (2) hydrides; or (3) A combination of above two substances (chemical formula described in technical solution part is metal hydrides); wherein the metal hydroxides comprise calcium hydroxide (CaH2 is taught in chemical formula described in technical solution part), magnesium hydroxide, sodium hydroxide or potassium hydroxide; wherein the metal peroxides comprise calcium peroxide, magnesium peroxide, sodium peroxide or potassium peroxide; wherein the hydrides comprise substances which react with water for generation of hydrogen (H2O water is as shown in chemical formula described in technical solution part). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ming-Xian to use the material for structure and gas generation unit as taught by DENG et al. to provide a mask to improve the life quality for user.
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ming-Xian in view of TSAUR et al. (2020/0281866).
Ming-Xian substantially discloses the invention, please see rejection above; However, Ming-Xian fails to disclose wherein the weight ratio of the metal peroxides or the metal hydroxides to the powdered aluminum ranges from 1:100 to 100:1; wherein the weight ratio of the metal peroxides or the metal hydroxides to the powdered aluminum ranges from 1:10 to 10:1; wherein the hydrogen-generation composition further comprises solid acids for a pH value of the hydrogen-generation composition between 4 and 9 and wherein the solid acids are selected from a group consisting of solid citric acid, solid lactic acid, solid oxalic acid, solid hydrochloric acid, solid phytic acid, and solid silicic acid. TSAUR et al. (2020/0281866) teaches a microenvironmental gas permeable layer capable of supplying hydrogen having the weight ratio of the metal peroxides or the metal hydroxides to the powdered aluminum ranges from 1:100 to 100:1; wherein the weight ratio of the metal peroxides or the metal hydroxides to the powdered aluminum ranges from 1:10 to 10:1 [0051]; wherein the hydrogen-generation composition further comprises solid acids for a pH value of the hydrogen-generation composition between 4 and 9 and wherein the solid acids are selected from a group consisting of solid citric acid, solid lactic acid, solid oxalic acid, solid hydrochloric acid, solid phytic acid, and solid silicic acid [0044]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ming-Xian to use the material for gas generation unit as taught by TSAUR et al. to provide a mask with the optimum efficacies on improving diseases and comfortability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786